Penoyar, C. J.
¶26 — I respectfully dissent. A professional engineer meets with clients on a regular basis, and the Board of Registration for Professional Engineers and Land Surveyors (Board) was not required to assume that Ritter’s practice will always be in controlled business settings with only adults present or that as a convicted felon, he will obey *769the restriction imposed on him that he not have contact with children. With a professional engineer’s license, Ritter’s work could take him to clients’ homes and other venues where children could be present, such as a school. With no mechanism available to warn these children’s parents of Ritter’s convictions, Ritter’s work as a professional engineer could easily lead to his seeking or performing services in places where children will not be adequately protected. I find no fault with the Board’s determination that Ritter committed acts “ ‘involving moral turpitude, dishonesty, or corruption relating to the practice of the person’s profession,’ ” Administrative Record (AR) at 157 (quoting RCW 18.235.130(1)); and acts “ ‘customarily regarded as being contrary to the accepted professional conduct or standard generally expected of those practicing professional engineering.’ ” AR at 158 (quoting RCW 18.43.105(10)).
¶27 Moreover, the Board correctly noted that “good character and reputation” are statutorily required qualifications for licensure to practice as a professional engineer. AR at 158; Clerk’s Papers at 8. RCW 18.43.040(2) provides, “No person shall be eligible for registration as a professional engineer . . . who is not of good character and reputation.” This statute contains professional registration prerequisites that are separate and distinct from an applicant’s conduct and competency as an engineer. Thus, even if the majority is correct that RCW 18.235.130(1) and RCW 18.43.105(10) require a nexus between the conduct in question and one’s professional practice, no such nexus is present in RCW 18.43.040(2)’s prerequisites for professional registration. Accordingly, since the Board quoted from and thus relied upon RCW 18.43.040(2), I would hold that it did not err in suspending Ritter’s professional license.
¶28 Further, since professional engineers are statutorily required to be “of good character and reputation,” I disagree with the majority’s view that Ritter’s multiple child molestation convictions fail to bring disrepute to the engineering *770profession.3 Had the Board not acted to censure Ritter, public disrepute of the profession surely would have followed. For these reasons, I respectfully dissent.
Review denied at 172 Wn.2d 1016 (2011).

 Sex offenses, especially against children, carry particular opprobrium. Indeed, the legislature treats such crimes differently in many contexts, including here, where RCW 18.235.130(l)’s last sentence exempts sex offenders from application of RCW 9.96A.020’s restoration of employment rights for those convicted of “a felony.” See RCW 18.235.130(1); RCW 9.96A.020.